Citation Nr: 1025218	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990 
and December 1990 to March 1991.  He had service in the Army 
National Guard until January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction 
of the Veteran's claim now lies with the Muskogee, Oklahoma RO.

In this rating decision, the RO also denied the Veteran's claim 
for service connection of posttraumatic stress disorder (PTSD).  
The Veteran also expressed disagreement with this determination; 
however, this claim was granted in a May 2009 rating decision and 
is thus not before the Board on appeal.  

In May 2010 the Veteran was provided a Videoconference Board 
hearing.  A transcript of the testimony offered at this hearing 
has been associated with the record.  


FINDING OF FACT

It has not been shown that the Veteran incurred a low back 
disability in service, or that arthritis of the low back 
manifested to a compensable degree within the first post-service 
year.  


CONCLUSION OF LAW

Service connection for a low back disability is not established.  
38 U.S.C.A. §§1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2006.

VA has obtained the Veteran's service treatment records (STRs), 
VA records and Social Security Administration (SSA) disability 
records, and assisted the Veteran in obtaining evidence.  The 
Veteran asserts that some of his service treatment records, 
particularly records from Fort Sill, OK dated from January 1990 
to March 1990 are missing.  The Board notes that the Veteran's 
STRs do contain records from Fort Sill dated in January 1990, and 
that Fort Sill has indicated to VA that it has no additional 
records pertaining to the Veteran in its possession.  It thus 
appears to the Board that all available STRs have been associated 
with the record.  

The Board is cognizant that, when treatment records in the 
possession of the Federal government are no longer available, the 
Board is cognizant that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, in this particular case, the Board finds 
that the Veteran's reported history of an in-service injury and 
continuity of symptomatology between that injury and his current 
difficulties are not credible.  As will be discussed in greater 
detail, this is based primarily on the Veteran's own contrary 
statements offered to health care providers during the course of 
receiving treatment.  

As there is no credible evidence of an in-service injury or 
continuity of symptomatology thereafter, and there no competent 
evidence otherwise linking his current disability to service, the 
criteria for obtaining a VA examination are not met.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In short, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for hypertension or arthritis may be granted 
if the disability becomes manifest to a compensable degree within 
one year following separation from active military service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
for training (INACDUTRA) during which the individual concerned 
was disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2009).

National Guard duty is distinguishable from other Reserve service 
in that a member of the National Guard may be called to duty by 
the governor of their state. "[M]embers of the National Guard 
only serve the federal military when they are formally called 
into the military service of the United States [and that a]t all 
other times, National Guard members serve solely as members of 
the State militia under the command of a state governor."  Allen 
v. Nicholson, 21 Vet. App. 54, 57 (2007). "Therefore, to have 
basic eligibility for Veterans benefits based on a period of duty 
as a member of a state National Guard, a National Guardsman must 
have been ordered into Federal service by the President of the 
United States, see 10 U.S.C. § 12401, or must have performed 
"full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 
503, 504, or 505.  Id.

As noted above, the Veteran had active service for the periods of 
January 1990 to May 1990 and December 1990 to March 1991.  These 
periods reflect, respectively, his Basic Training and Advanced 
Individual Training, and service during the Persian Gulf War, 
directed by the President.  The Veteran claims that he injured 
his low back during basic training, but asserts no other history 
of in-service injury.  This period qualifies as active service.  
Id.   

Of record is an enlistment examination dated in June 1989.  
Clinical evaluation at this time notes a normal spine and 
musculoskeletal system.  At this time, the Veteran acknowledged a 
history of swollen or painful joints, as well as broken bones.  
In this regard, he provided a history of a fracture of the left 
clavicle at the age of 14 and a history of right ankle sprain at 
the age of 18.  He denied a history of recurrent back pain.  The 
Veteran was born in January 1970.  See June 1989 report of 
medical history.

Also of record is a March 1991 report of medical examination.  
Clinical evaluation at this time revealed a normal spine and 
musculoskeletal system.  At this time, the Veteran denied a 
history of recurrent back pain.  See March 1991 report of medical 
history.  The remainder of his STRs document no complaints or 
diagnoses regarding the low back.

The earliest documented clinical complaint regarding the low back 
appears in a November 2001 medical record from J.A.R., M.D.  This 
record documents that while the Veteran was doing his regular 
work duty, which involved lifting and stacking fairly heavy 
crates on a regular basis, that he had an abrupt onset of pain in 
the low back, as well as radiation of pain into the left hip and 
leg, with an increase of pain over the last week or so.  X-rays 
at this time were normal, but an MRI was recommended.  

A December 2001 record from Dr. J.A.R. notes that an MRI was 
obtained and revealed no significant narrowing or nerve 
compression.  However, the Veteran continued to have S1 
radiculopathy.  The MRI report did, however, reveal a somewhat 
flattened and desiccated L5 disc and mild disc bulging elsewhere 
in the lumbar spine.  

A July 2004 records from the Bonham VA Medical Center (VAMC) 
notes a complaint of back pain.  At this time the Veteran related 
that the low back pain started after lifting heavy weight about 4 
years prior.  Chronic back pain, lumbago, was assessed at this 
time.  

A February 2005 treatment record from the Dallas VAMC documents 
that the Veteran presented and offered a previous medical history 
of back pain.  He reported only a work-place injury in 2001 in 
this regard, particularly that he injured his back while lifting 
"weights."  Chronic low back pain was assessed at this time.  

Contained within the Veteran's SSA disability claim records is a 
February 2007 internal medical examination report from K.W., M.D.  
At this time the Veteran offered a history of injury to the low 
back in basic training and re-injury of his back in November 2001 
from lifting a box.  Chronic low back pain was assessed at this 
time.  

A March 2007 record from the Bonham VAMC domiciliary notes that 
the Veteran then complained of back pain.  He related that while 
he was "on pass" he went fishing and "turned the wrong way or 
something but [he] pulled [his] back out."  The Veteran stated 
that he "had low back pain since [he] was 18 [years old]" and 
that he had "just aggravated it."  

An April 2007 record from the Bonham VAMC domiciliary documents 
similar complaints and a reported history of low back pain that 
began in January 1990.  A May 2007 record from this facility 
documents a diagnosis of degenerative joint disease, apparently 
of the low back.  

A June 2007 record from the Waco VAMC notes that the Veteran then 
presented for an unscheduled visit with complaints of chronic 
pain in the low back.  At this time he stated that he hurt his 
back in January 1990 while in basic training.  He specified that 
at this time he was lifting a heavy box, twisted his back and 
fell down.  

A September 2007 record from the Bonham VAMC documents that the 
Veteran first sought VA treatment for back problems in 2005.  At 
this time he stated that he injured his back in 2001 while 
lifting a box of 1 gallon pancake syrups.  Mild degenerative 
changes, as well as slight narrowing of the disc space at L5-S1 
were noted at this time.  There was also loss of lumbar lordosis, 
but the sacroiliac joints appeared normal.  An October 2007 
record notes an impression of lumbago.  

A February 2009 treatment record from the Sherman VA Community 
Based Outpatient Clinic (CBOC) notes that the Veteran presented 
at this time with a complaint of pain in the tailbone after 
falling down some stairs the week prior.  At this time he 
reported a history of chronic low back pain since 1990 and 
reported that he hurt is back while in basic training.  A 
fractured coccyx was assessed at this time and X-rays revealed 
that the distal 2 segments of the coccyx tube were displaced 
posteriorly.  It was noted that this may have been related to an 
old injury.  

In May 2010 the Veteran was afforded a Videoconference Board 
hearing.  At this hearing he testified that during basic training 
in January 1990 while doing physical training that he "noticed a 
sharp pain in [his] lower back."  He related that he informed 
his drill instructor of this pain and that he was seen at the 
clinic for this complaint.  He stated that he was told that "it 
seem[ed] like a strain."  He explained that he had been put "on 
a profile status or a light duty status and [] restricted from 
calisthenics for the next week, [he] believe[d]."  He denied 
having been prescribed any treatment related to this complaint.  
He reported having continued pain in his low back, but that he 
just dealt with it.  He testified that this pain continued 
following service and that he reinjured his back in 2001.

Initially, the Board points out that the presumptive regulations 
pertaining to arthritis do not result in a positive outcome in 
this case.  The earliest diagnosis of arthritis (degenerative 
joint disease) is dated well after the first post-service year.  
The earliest evidence pertaining to the low back is dated in 
2001, and a diagnosis of this disorder does not appear until 
2007.  Thus, in the absence of any competent evidence 
demonstrating arthritis in the first post-service year, the 
presumptive regulations are inapplicable.  38 C.F.R. §§ 3.307, 
3.309.

The Board notes that the Veteran served as a medical specialist.  
See personnel records.  This at least gives him some greater 
level of medical competency relative to the average layperson.  
Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, the Veteran 
is capable of making observations of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).

Significantly, however, although the Veteran may have some 
medical expertise, the Board finds his offered history of an in-
service injury and continuing pain since his reported that injury 
is not credible.  In this regard, the Board notes that the 
Veteran specifically denied a history of recurrent back pain at 
separation in March 1991.  Thereafter, in furtherance of seeking 
treatment for low back pain in 2001 he reported only that he had 
received a recent injury at work, and made no reference to any 
prior injury having occurred in service.  Furthermore, in 2004, 
he specifically reported having injured his back after lifting a 
heavy weight around four years before, and, in 2005, he referred 
only to have a history of a work-related injury in 2001.  While 
the past history given in 2004 of an injury four years before 
does not correspond precisely with the work injury sustained in 
2001, it is of close enough proximity so as to be consistent with 
the history reported in 2005.  Most telling, it was only after 
filing a claim for compensation benefits with VA at the end of 
2006 that he began reporting to health care providers that he had 
sustained an earlier injury in service, and that he had 
experienced back problems ever since.  Moreover, since that time, 
he has offered inconsistent statements as to the nature of that 
in-service injury, having stated on one hand that he injured his 
back in service lifting boxes, and on the other hand that he 
injured his back in service during physical training.  

In light of these inconsistencies, the Board must ultimately find 
the most credible statements of the Veteran as to his history of 
back complaints to be those made between 2001 and 2005.  Such 
statements were offered directly to health care providers during 
the course of receiving treatment and prior to his having filed 
any claim for compensation benefits with VA.  They are also 
consistent with and support by his having denied any history of 
recurrent back complaints at separation.  Consequently, the Board 
further finds that his subsequent assertions of having injured 
his back in service and experiencing problems thereafter not 
credible.

Other than the Veteran's reported history, which the Board finds 
lacking in credibility, there is no probative evidence supporting 
the claim.  The Board notes that the February 2007 SSA 
examination purports to relate a low back disability to service, 
particularly prior to the documented November 2001 low back 
injury.  However, a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate or 
that are contradicted by other facts of record); see also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the veteran).  As the Board 
has found the Veteran's reported history of in-service injury 
lacking in credibility, this examination report is of no 
probative value.  

The Board has also considered the February 2009 treatment record 
from the Sherman VA CBOC, which shows that the Veteran complained 
of pain in his tailbone after having fallen down some stairs.  At 
that time, the Veteran also reported a history of low back pain 
since injuring himself in basic training, and x-rays revealed 
that the distal 2 segments of the coccyx were misplaced, which 
were found to possibly be evidence of an "old injury."  
Significantly, however, the Veteran only reported a history of 
back pain since service, and made no mention of his 2001 work-
related injury, which, as noted above, was the only injury he 
reported to health care providers during the period from 2001 to 
2005.  For this reason, and in light of the Board's extensive 
discussion above finding that the Veteran's assertions of an 
injury in service and continuity of symptomatology thereafter not 
credible, the Board must find that any suggestion in the 2009 
record of a relationship between those x-rays findings and an in-
service injury are not probative.  See Kowalski, Coburn, supra.

For this and the foregoing reasons, the Board finds that the 
preponderance of evidence is against the claim.  Therefore, the 
benefit-of-the-doubt rule is inapplicable and the claim must be 
denied.  Gilbert, supra.  




ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


